Title: To Thomas Jefferson from Hugh Williamson, 6 July 1801
From: Williamson, Hugh
To: Jefferson, Thomas


               
                  Sir
                  New York 6th July 1801.
               
               The antients, as I conceive, had more reasons than one for painting Justice blind. In all countries the chief magistrate has much occasion to use the Eyes of other People and many of those people have an inclination to falsify or interest in concealing the Truth.
               In my endeavours to discover the most prevailing argument by which the strength of the republican Party has been constantly increasing, I have seen none so general, conclusive and well understood as a fixed dislike to the English nation, a Dislike that has been duly cherished by unceasing insults and injuries ever since the peace. Col: Hamilton started after the peace the general advocate of British adherents and his measures while Secy of the treasury were marked by a desire to imitate British examples. These circumstances caused his measures to be condemned by zealous americans who reason with the multitude in the stenographic method. Certain it is that the approbation of Jays Treaty which seemed too favourable to the english nation was injurious to the popularity of Genl: Washington. I believe also and am convinced that what is called attachment to the french nation in some individuals may be correctly traced to their contempt of the English nation and desire to see them humbled. If my reasonings on this subject are correct you have one great mark by which to steer in the appointment to places of profit and trust. I am aware that some body will generally be displeased, because he is disappointed, at every appointment, but I refer to the great body of the Nation who expect no appointments and are only grieved when Tories or British adherents are promoted. As it is not possible that you should in all cases make appointments from personal knowledge of individuals you may some times get advice from people who have other objects in view than to promote your good standing with the public. I do not know that such a case has occurred but unless I had suspected the fact and wished that it might not be repeated you would not have been troubled by reading this scrawl. I have not heard since the 3rd of March of more than one appointment of a decided Tory; It took place in this city and I have heard some zealous republicans express a wish that the choice had fallen on a Whig. I mention the case of that Merchant, who is confessedly respectable, because it so happens that he is generally thought to have been recommended by a gentleman who disavows all influence by saying, “I am not in the cabinet” but the more notable circumstance is that he (the officer) is supposed to have been recommended by the gentleman who as I believe would receive more pleasure than any other man in the United States in seeing your popularity decrease. This opinion would not have been ventured if I had not with indignation and grief seen that gentleman looking one way and rowing another. If I had not seen the most incontestible Evidence that he was making interest to turn the votes of Jersey, Vermont & N York while he was holding up another appearance in a Letter to Genl Smith.
               If I should have been mistaken in every opinion I have advanced from the beginning of this Letter you will nevertheless admit that caution is commonly advisable and I should have been deficient in that personal respect which I have long professed for Mr Jefferson if I neglected an occasion of suggesting a useful Hint to the President of the United States. Though it should be true that some professed Republican would not be grieved to see your popularity decline I think you may be confidently assured that many gentlemen who zealously supported Mr Adams are sincerely desirous that your administration may prove honourable to yourself and prosperous to the community.
               Accept I entreat you my assurance of profound Consideration and invariable Respect
               
                  
                     Hu Williamson
                  
               
            